PER CURIAM.
Warren S. Kafer, a member of The Florida Bar, is petitioning for resignation from the Bar pending disciplinary proceedings pursuant to Rule 11.08(5), Article XI, Integration Rule of The Florida Bar. In his petition he lists seven grievance matters pending with the Ninth Judicial Circuit Grievance Committee. He admits guilt of serious violations of the Code of Professional Responsibility in these matters. He estimates that his account for clients’ monies held in trust is deficient in the sum of approximately $40,000, but he represents that he intends to repay in full all money owed to his clients from personal assets and future earnings within six months of the petition. He has waived confidentiality with respect to his petition and the grievances listed in it, and he represents that he has ceased the practice of law. Finally he asks this Court for leave to resign without right to readmission.
The Board of Governors asks that the petition be approved. We hereby approve it.* Petitioner will not be allowed to petition for readmission to the Bar at any time. The Florida Bar Re: Leon H. Brush, Supreme Court Case No. 51,479, 358 So.2d 1355, Opinion filed April 27, 1978.
The petition is approved.
It is so ordered.
OVERTON, C. J., and BOYD, ENGLAND, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.

We reject as unauthorized Kafer’s late-filed petition to resign with right to apply for reinstatement and to defer payments past six months.